DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021  has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 6, 17-18, 20-25 and 27-29 are allowed.
The following is an examiner's statement of reasons for allowance:
In regards to 35 USC 103(a) rejection:
The prior art as a whole, individual or in combination does not disclose the particulars of the
claim(s) including an authorization system in communication with a wireless communications network
including wireless base stations, mobile switching centers, messaging service centers configured
to provide wireless communication services to a mobile device including a non-transitory memory and
at least one processor, wherein the at least one processor is configured to perform the following operations:



and settling a charge for service before activating wireless services for the mobile device;
activating preauthorized wireless services for the mobile device for a billing period; monitoring service
usage of the wireless network by the mobile device during the billing period based on usage data received
from the wireless network; filtering out usage data for the mobile device that are prepaid or ona monthly
subscription from the usage data received from the wireless network; determining that the usage data
for the mobile device during the billing period excluding the filtered out usage data exceeds a predefined
threshold established for the mobile device based on a risk profile established for the account; generating
a risk indicator responsive to determining that the usage data for the mobile device excluding the filtered
out usage data exceeds the predefined threshold; and authorizing acredit card charge in response to the
risk indicator, the credit card charge being provided to acredit card provider for the account for wireless
services for the mobile device.
The closest prior art cited in the case is D'AVELLO(US4,860,341) related to radiotelephone credit
call approval synchronization. D'AVELLO utilizes a credit card for payment of calls wherein call access is
denied a mobile unit until the user runs his credit card through a card reader to input credit card
information. The information is communicated by the mobile unit toa registration computer for approval.
If approval is granted, then the mobile unit to a registration computer for approval. D'AVELLO fails to
disclose alone or in combination with another reference, determining that the usage data for the mobile
device during the billing period excluding the filtered out usage data exceeds a predefined threshold
established for the mobile device based on a risk profile established for the account; generating a risk
indicator responsive to determining that the usage data for the mobile device excluding the filtered out
usage data exceeds the predefined threshold; and authorizing a credit card charge in response to the risk
indicator, the credit card charge being provided to a credit card provider for the account for wireless
services for the mobile device.









In regardsto 35 USC 101 rejection:

The invention provides a technical improvement in the activation of mobile wireless services
wherein an indication is generated by the authorization system that determines that the excluded usage
data has exceeded a predefined threshold for the mobile device based upon a mobile profile is provided.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692